 68DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDM-B Company,Inc. of WisconsinandDennis L.Strouf.Case 30-CA-9447July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn February9, 1988,AdministrativeLaw JudgeGeorge F.Mclnerny issued the attached decision.The General Counsel filedexceptions and a sup-porting brief,and the Respondentfiled a brief insupport of the judge's decision.The NationalLaborRelations Board has delegat-ed its authority in this proceedingto a three-member panel.The Boardhas considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm thejudge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.'The General Counsel has excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950),enfd 188 F 2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findings.The General Counsel also excepts to the judge's failure to mention inhis decision the conversations that Richard Strouf,theUnion's shopchairman and father of alleged discriminatee Dennis Strouf,testified hehad with Brunner and Gebhart Even assuming,arguendo,that based onthose discussions or any other evidence,the General Counsel has made aprima facie showing that Dennis Stroufs layoff violated the Act, weagree with the judge that the Respondent has demonstrated that DennisStrouf would have been laid off for lawful reasons even in the absence ofthis father's protected union activity.In adopting the judge's conclusion that Dennis Strouf was not laid offdue to his father's union activity,we find it unnecessary to rely on thejudge's generalized comment that Dennis Strouf"was not a good or dili-gent employee,"and rely instead on leadman Bruckner's credited testimo-ny concerning specific problems with Dennis Strouf's performance andon the fact that a decrease in the Respondent'sworkload required theelimination of one employee's jobWe correct the following inadvertent errors in the judge's decision Insec III,B,he stated that Dennis Strouf was laid off on November 7,rather than November 6, 1986;in sec III,C, he referred to JeromeBrocker as"Bruckner",in sec III,D. he referred to Mittag as a proba-tionary employee in October"1976" rather than 1986, and stated thatCosgrove,in his speech to employees,referred to an Air Force contractrather than a contract for truck stripers, and in sec.111,E, he referred todrill press leadman Weber as"Meyer."2 In agreeing with the judge's determination that the failure of the Re-spondent to call Gebhart and Weber as witnesses does not give rise to anadverse inference,we note that the Respondent presented other wit-nesses,such as Bruckner and Brunner,who testified from personalknowledge as to Dennis Stroufs performance and the circumstances ofhis layoff,the matters about which Gebhart and Weber apparently alsohad knowledge Even assuming, arguendo, that Weber would have testi-fied that Dennis Strouf performed satisfactorily during his 1-1/2 week as-signment in the drill press room,we agree with the judge's conclusionthatDennis Strouf was not laid off because of his father's union activityMoreover,no adverse inference should be drawn from Gebhart's failureto testify about his discussion with Mittag concerning Mittags status inthe event of a strike,since Gebhart's statements were not alleged to beunlawful in the complaint or at the hearing.Further, at the time of thehearing,neither Gebhart nor Weber was alleged to be a supervisor, andthe complaint was not amended then to include such allegationsORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge and the complaint is dismissed in its entirety.In adopting the Judges refusal to find that the Respondent's president.Cosgrove,violated Sec.8(a)(l) of the Act through his reference to trans-ferring a particular contract to another location if the employees went onstrike,we note that the record indicates that,in the context in which itwas made,the statement would not reasonably have been understood as athreat of reprisal but rather as a claim that the Respondent would havebeen able to continue operations during a strike.Rocky Coe, Esq.,for the General Counsel.Douglas A. Cairns,Esq.' andJohn C. Patzke Esq. (Brig-den & Petajan,S.C.), of Milwaukee,Wisconsin, andRonald P.Dales;Esq.,of Sheboygan,Wisconsin, forthe Respondent.DECISIONSTATEMENT OF THE CASEGEORGE F. MCINERNY, Administrative Law Judge.Based on a chargefiledon January12, 1987,by DennisL. Strouf,an individual (the Charging Party),the Re-gional Director for Region 30 of the National Labor Re-lations Board(the Board)issued a complaint on Febru-ary 20,1987, alleging that M-B Company,Inc. of Wis-consin(the Company or Respondent)violated the Na-tionalLabor RelationsAct (theAct) in dischargingDennisL. Stroufon or about November 7, 1986, andsubsequently failing and refusing to reinstate him. TheRespondent filed a timely answer in which it denied thecommission of any unfair labor practices.Pursuant to a notice contained in the complaint, ahearingwas held before me at Manitowoc,Wisconsin,on June24-25,1987, at which all parties had the oppor-tunity to present testimony and documentary evidence,to examine and cross-examine witnesses,tomake andargue motions, and to argue orally.Afterthe conclusionof the hearing the Respondent and the General Counselfiledbriefs,which have been carefully considered.2Based on the entire record,including my observations ofthe witnesses,and their demeanor,Imake the followingFINDINGS OF FACT1.JURISDICTIONThe Respondent, M-B Company, Inc. of Wisconsin, isaWisconsin corporation with plants located inChilton'Mr. Cairns died on December 11, 1987, having completed the trial,the brief,and further motions in this matter.2 On December 7, 1987, counsel for the Respondent filed a response tomotion to amend the complaint contained in the General Counsel's brief,together with motions to strike portions of the General Counsel's briefand to correct the transcript.The General Counsel filed an opposition tothis document,objecting to Respondent'smotion to strike portions of theGeneral Counsel's brief and to Respondent's opposition to the GeneralCounsel'smotion to amend. Because there was no opposition to Respond-ent's motion to correct the transcript that motion is allowed For reasonswhich will appear below, I deny the General Counsel'smotion to amendthe complaint,and Respondent'smotion to strike portions of the GeneralCounsel's brief.290 NLRB No. 11 M-B COand New Holstein,Wisconsin,where it is engaged in themanufacture,refinishing,and repair of sweepers androad-markingmachinery.3During the calendar yearendingDecember 31, 1986,theRespondent sold andshipped from its Wisconsin facilities goods and productsvalued at over $50,000 directly to points outside theState of Wisconsin The complaint alleges, the answeradmits, and I find that the Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthatDistrict 150, International Association of Machinistsand Aerospace Workers,AFL-CIO (theUnion) is alabor organization within the meaning of Section 2(5) ofthe ActIII.THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundThe Company's facility involved in this case is theplant at New Holstein, Wisconsin, where it manufac-tures, repairs, and rebuilds commercial sweepersThesweepers are either self-propelled or are towed by othervehicles, and are used to clean roads, sidewalks, or air-port runways. At New Holstein there are approximately30 hourly rated employees represented by District 150 ofthe InternationalAssociation of Machinists and Aero-spaceWorkers, AFL-CIO, in a unit that also includesanother 50 employees at the Chilton facility, about 6miles from New Holstein.The Union has represented these employees since the1940s. So far as can be determined from the record inthis case, relations had been ongoing and cordial duringthis period. In the fall of 1986, union and company repre-sentativesmet to negotiate a new collective-bargainingagreement to succeed a contract expiring at the end ofOctober. The Company was represented by AttorneysRonald P. Dales and Thomas E. Brunner, vice presidentand general manager— respectively, of the sweeper divi-sion at New Holstein. The Union was represented byBusinessRepresentative Jerome Brocker, accompaniedby an employee committee including Shop ChairmanRichard Strouf, a master assembler at New Holstein, andthe father of the Charging Party, and Michael J. Gudex,a committeeman, who is a leadman at the Chilton plantand also the maternal uncle of Dennis StroufIn September 1985, the Company had bid on and beenawarded a contract to rebuild and recondition airportsweepers for the United States Air Force. After somepreliminary work to establish the Company's reliabilityand its ability to perform the work required under thiscontract, the Air Force delivered some 30 sweepers totheCompany at New Holstein by late August 1986These were stored in the Company's yard to be disas-sembled and cleaned so they could be brought into theplant to be rebuilt before the winter.sThe Company also operatesa shoe manufacturingfacility at Sheboy-gan,Wisconsin,which is not involvedin this case69B. The Hiring andLayoff ofDennisStrout'Dennis Strouf graduated from high school in thespring of 1986.5 At about that time he mentioned to hisfather,Richard,that he would like to go to work for theM-B Company Dennis went to the Company and took aseries of tests administered to applicants for permanentjobs.He did not do very well on the tests in earlyAugust and had an interview with General ManagerBrunner.The latter told him that based on his test scoresand lack of experience he would not be considered forpermanent employmentAfter this,theCompany received the 30 Air Forcesweepers and had to consider how they were going toget them cleaned up before the snow came to New Hol-steinAbout the same time, Richard Strouf approachedBrunner and appealed to him to give Dennis a job. Inview of the need to get the sweeper job done, Brunneragreed to hire Dennis on a temporary basis.6Dennis Strouf reported for work on September 6. Hewas joined by another temporary employee, DavidKirsch,and by several employees from the Chilton plant.Dennis worked for about 2 months at cleaning parts onsweepers,operating a forklift under leadmen StanleyBruckner, and, for a time,operating a drill press in themachine shop under the direction of Jim Weber. OnThursday,November 7, Dennis had a conversation withBrunner who informed him that he was being laid off be-cause of a lack of work. The layoff was effective imme-diately, and Dennis left the plant.C. The Contract NegotiationsAs had been noted, the testimony in this case indicatesthat the Company and the Union had an ongoing rela-tionship going back to the 1940s. The contract betweenthe parties effective during early 1986 was due to expireon October 31. About 3 weeks before this expiration datethe parties commenced negotiations for a new agree-ment As indicated, the company committee consisted ofAttorneys Dales and Brunner, and for the Union, JeromeBruckner, Gudex, and Richard Strouf. Bruckner acted aschief spokesman on the union side, but the other twocommittee people also joined in the discussions. Therewere extended discussions on economics, including awage package, and on the Company's profit-sharing plan.There were differences in the testimony of Brunner and,Richard Strouf about the emotional level of these discus-sions.Brunner recalled the parties as being "emotional"or "animated," but could not recall what Strouf andGudex described as shouting and table-pounding. Icannot say that the characterizations by any of these wit-nesses rose to the vituperative or frenzied level of manysuch situations I have heard about and some in which Ihave actively participated.The union representativesThere are no substantial issues of fact on the chronology of DennisStroufs relations with the Company This statement of facts is takenfrom the testimony of Dennis and Richard Strouf and ThomasBrunnersAll subsequent dates are in 1986 unless otherwise noted.sArt 11, sec 4 and art IV, sec 4 of the parties November I. 1986contract provides for the hiring, lay off, transfer, or discharge of tempo-rary employees 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDno progress on economic issues.Richard Strouf,particu-larly,was concerned with possibleduplicity in the Com-pany's reservation,or accrual,of moneysfrom the profit-sharing planto coveranticipated expenses.But therewere no threats,no wild scenes, and no walkouts con-nected with any of these meetings.Afterseveralmeetings,a mediator was called in and,eventually,a lastofferwas madeby the Company. Theproposal wastaken back by the unionbargaining com-mittee to the membership and wasthere rejected. How-ever,because of an unusual union rule7 a strike votefailed, and, in that circumstance, the contract "won bydefault,"9 and was executedby theparties.D. Cosgrove'sSpeech and Alleged Threats toEmployeesTerrence J. Cosgroveis the president and sole ownerof the Company. On the day afterthe contract was ac-cepted by the Union (despite its being unsatisfactory)Cosgrove testified that heheard talkfromcompany em-ployees that"theCompanywon again."Cosgrovebecame angry at this talk because,in his words, he hadbeen tryingfor 3 yearsto get people"focused to themarketplace and literally knockingthe hell out of ourcompetitors." In order perhaps to refocus the peoplewho were saying thatthe Companyhad won in the ne-gotiations he summoned all the employees to a meetingat the Chilton plant.There doesnot seem to be any substantive disagree-menton what Cosgrovesaid.He was angry,as he admit-ted, and he was talking to the employees against theadvice of Dales,his attorney.He used no text nor had hemade notes on what he was going to say.Cosgrove him-self had no real ideawhathe said,9but he did not dis-agree with testimony on the talk by Brunner or MichealGudex.Richard Strouf substantially agreed with this tes-timony,adding his recollection thatCosgrovesaid some-thing about moving operationsif theemployees had goneout on strike.Cosgroverecalled that he said that if theyhad had a strike he would have takenthe Air Force con-tract andmoved itsomewhere else.' OIn another matter, Steven Mittag, who was a proba-tionary employeeinOctober 1976, testifiedthat at theend of Octoberhe was askedby Wally Gebhardt, man-ager of production inventory control, if he would crossthe picket line if there was astrike vote.Mittag askedwhat would happen if he did not and according toMittag,Gebhardtreplied that because he was not pro-tected by the Union, if he refusedto cross the picket linefor 3 workingdays, he would be terminatedby the Com-pany.Gebhardtdid nottestify butTom Brunner, whowas present at the conversation between Gebhardt andMittag,testified thatMittag had asked about crossing arEither under its constitution or bylaws,therecordis not clear6 These were Brunner'swords The use of the word"won" becamesignificant later.9 Cosgrove was angry,but there is no indication that his talk was ram-bling or incoherentDespite his anger and the absence of text or notes, heobviously had thought about what he was going to say10 In his brief,counsel for the General Counsel moved to amend thecomplaint to allege this remark as a violation of Sec. 8(a)(I).For the rea-sons given below,Ideny the motion to amend the complaintpicket line and Gebhardt told him that if he did not crossthe line,his absencescould beconsidered to be unex-cused absences.There was no evidence that unexcusedabsencesby probationaryemployees constituted a causefor discipline or discharge.E. Summary and Conclusions1.The discharge of Dennis StroufBasedon theentirerecordin this case,I conclude thatthe General Counsel has failed toestablishthat the Com-pany objected to or resented the Union, or thatBrunneror any othercompanyofficial resented the conduct ofRichard Stroufduring the 1986 negotiations.This Company,accordingto Richard Strouf's own tes-timony, had hadcontinuous relationswith the Unionsince the1940s.Michael Gudexand JeromeBrockerstated thatthe Union had filed nogrievances during atleast the 3 years before thishearing.Taking RichardStrouf's and MichaelGudex's testimony at its face value,itdoesnot appearthat Richard's conduct at the bargain-ing table, orthe Company's response,gave rise to anyindicationthat the Companyresentedthatconduct.Indeed, itwould bestrange if a series of meetings on acollective-bargaining agreementdid not produce someshouting, tablepounding,or other manifestations of impa-tience.Rarely do suchdisplays leave any lastingeffects.The evidencein this case doesnot point to a differentconclusion.The question of Richard Strouf's urging rejection bythe membership of the proposedagreement is not, in myopinion, significant.Nor was this action byRichard con-nected by the General Counsel to Cosgrove's speech tothe employees.Thereis no indication here,as alleged by the GeneralCounsel,of falsificationof DennisStrouf's employmentrecords by leadmanStanleyBruckner.Bruckner im-pressed me as a cautious but candid witness.I credit hisevaluationsof Dennis Strouf asan employee and I be-lieve thathis judgment in determining whether to retainDennisor David Kirsch wasan honest judgment basedon hisview of the bestinterestsof the Company.Ido not agreewith the GeneralCounsel that I shouldtake the absenceof the drillpress leadman,Meyer, andproduction inventorycontrol manager, Gebhardt, as es-tablishingtheGeneralCounsel'spositiononDennisStrouf'sdischarge,or the Company'smotivations in ef-fectingDennis' layoff. There isno indication that eitherMeyer or Gebhardt would not have responded to theGeneral Counsel's subpoenasor testifiedas he now as-serts they would have.From thesefindings it is clear thatthe General Coun-selhas notestablished a prima faciecase that DennisStrouf was laid off (or discharged)because ofthe Com-pany's animustoward the Union or toward his father.Further,it is also clear that Dennis was not a good or adiligent employeeand that his selectionof layoff wasbased on apropercomparison between himself and M-B CODavid Kirsch.'' See, e.g.,Wright Line,251 NLRB 1083(1980).2.The Mittag situationI think Mittag was an honest witness, but bearing inmind that he had worked only a few days before thestnke threat arose, I feel that he was apprehensive andperhaps not exactly sure what was being said to himwhen he asked about crossing a picket line. I creditBrunner's version of what Gebhardt said to Mittag. Inthat statement I find no threat, but merely a recitation ofa company policy which was not further explained in therecord.3.Cosgrove's speechI cannot read into Crosgrove's speech either a threatto close the plant, or any other coercive statementWhathe said, and there is no serious disagreement on that, wasthat he might have moved some work if there had been astrike. I find no threat or violation of law in that speech,and I find no connection between the speech and layoff11 I do not credit Dennis'denials of derelictions alleged by leadmanStanley Bruckner I found Bruckner to be a forthright and credible wit-ness, and I found Dennis to be indifferent as well as forgetfulThis de-meanor indicated to me that he expected to be believed no matter whathe said71ofDennis Strouf. The General Counsel's motion toamend the complaint to allege this speechas containing aviolation of Section8(a)(1) isdenied.CONCLUSIONS OF LAW1The Company, M-B Company, Inc of Wisconsin, isan employer within themeaningof Section 2(2), (6), and(7) of the Act.2.The Union, District 150, International AssociationofMachinists and Aerospace Workers, AFL-CIO is alabor organization within the meaning of Section 2(5) ofthe Act.3.The Company has not committed any unfair laborpractices under the Act.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed12ORDERThe complaint is dismissed.12 If no exceptions are filed asprovided by Sec 102 46 of theBoard'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theBoard andallobjectionsto them shall be deemedwaived forallpur-poses